           Case 4:20-cr-00027-CDL-MSH Document 34 Filed 04/13/21 Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF GEORGIA
                                 COLUMBUS DIVISION

                                              :
UNITED STATES OF AMERICA                      :
                                              :
      v.                                      : CASE NO. 4:20-CR-27 (CDL)
                                              :
BRANDON BYWATER                               :
                                              :
                                              :
            Defendant                         :
                                              :


                         PRELIMINARY ORDER OF FORFEITURE

           WHEREAS, on March 23, 2021, Defendant Brandon Bywater (hereinafter

  “Bywater” or “Defendant”), pled guilty to Count Two of the Indictment charging him

  with Coercion and Enticement of a Minor, in violation of Title 18, United States Code,

  Section 2422(b);

           AND WHEREAS, the Indictment contained a Forfeiture Notice, pursuant to which

  the United States seeks forfeiture under Title 18, United States Code, Section 2428, of any

  property, real or personal, that was used or intended to be used to commit or to facilitate

  the commission of the offense(s);

           AND WHEREAS, the Court has determined, based on the evidence already in the

  record, that (1) Defendant has an ownership interest in the following property; (2) that

  the following property is subject to forfeiture pursuant to 18 U.S.C. § 2428; and (3) that

  the United States has established the requisite nexus between the aforesaid offense(s) and

  the following property, to wit: one (1) LG Stylo 3, Serial Number: 702CYXM0113482,
      Case 4:20-cr-00027-CDL-MSH Document 34 Filed 04/13/21 Page 2 of 4




including all of its data/files/images and components (hereinafter referred to as the

“subject property”).

       NOW, THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED

THAT:

       1.     Pursuant to 18 U.S.C. § 2428, 18 U.S.C. § 3554, and Rule 32.2(b), Federal

Rules of Criminal Procedure, the Court finds by a preponderance of the evidence that the

United States has demonstrated the required nexus between the subject property and the

offense(s) of conviction and the subject property is hereby forfeited to the United States.

       2.     Upon the entry of this Order, in accordance with FED. R. CRIM. P. 32.2(b)(3),

the Attorney General (or a designee) is authorized to seize the subject property, and to

conduct any discovery that may assist in identifying, locating or disposing of the subject

property, and to commence any applicable proceeding to comply with statutes governing

third-party rights, including giving notice of this Order.

       3.     The United States shall publish notice of the Order and its intent to dispose

of the subject property in such a manner as the United States Attorney General (or his

designee) may direct. The United States may also, to the extent practicable, provide

written notice to any person known to have an alleged interest in the subject property.

       4.     Any person, other than the above-named Defendant, asserting a legal

interest in the subject property must, within thirty (30) days after receipt of notice, or no

later than sixty (60) days from the first day of publication on the official internet



                                              2
      Case 4:20-cr-00027-CDL-MSH Document 34 Filed 04/13/21 Page 3 of 4




government forfeiture site, www.forfeiture.gov, whichever is earlier, petition the Court for

a hearing without a jury to adjudicate the validity of his alleged interest in the subject

property, and for an amendment of the Order of Forfeiture, pursuant to 21 U.S.C. ' 853(n),

as incorporated by 18 U.S.C. § 2428(b).

       5.     Pursuant to FED. R. CRIM. P. 32.2(b)(4), this Preliminary Order of

Forfeiture shall become final as to the Defendant at the time of sentencing and shall

be made part of the sentence and included in the judgment. If no third-party files a

timely claim, this Order shall become the Final Order of Forfeiture, as provided by FED.

R. CRIM. P. 32.2(c)(2).

       6.     Any petition filed by a third-party asserting an interest in the subject

property shall be signed by the petitioner under penalty of perjury, and shall set forth the

nature and extent of the petitioner=s right, title or interest in the subject property, the time

and circumstances of the petitioner=s acquisition of the right, title or interest in the subject

property, any additional facts supporting the petitioner=s claim and the relief sought.

       7.     After the disposition of any motion filed under FED. R. CRIM. P. 32.2(c)(1)(A)

and before a hearing on the petition, discovery may be conducted in accordance with the

Federal Rules of Civil Procedure upon a showing that such discovery is necessary or

desirable to resolve factual issues.




                                               3
      Case 4:20-cr-00027-CDL-MSH Document 34 Filed 04/13/21 Page 4 of 4




       8.     The United States shall have clear title to the subject property following the

Court=s disposition of all third-party interests, or if none, following the expiration of the

period provided in 21 U.S.C. ' 853(n), for the filing of third-party petitions.

       9.     The Court shall retain jurisdiction to enforce this Order, and to amend it as

necessary, pursuant to FED. R. CRIM. P. 32.2(e).

       SO ORDERED, this 13th day of April, 2021.


                                                    S/Clay D. Land
                                                   CLAY D. LAND, JUDGE
                                                   UNITED STATES DISTRICT COURT
                                                   MIDDLE DISTRICT OF GEORGIA


PREPARED BY:

PETER D. LEARY
ACTING UNITED STATES ATTORNEY

/s/ Mike Morrison
MIKE MORRISON
Assistant United States Attorney
Georgia Bar No.: 153001




                                              4
